





EXHIBIT 10.08




INDEMNIFICATION AGREEMENT


This Indemnification Agreement is dated as of [] (this “Agreement”) and is
between PG&E Corporation, a California corporation (the “Corporation”), Pacific
Gas and Electric Company, a California Corporation (the “Utility” and, together
with the Corporation, the “Company”), and [] (“Indemnitee”).
Background
The Company believes that in order to attract and retain highly competent
persons to serve as directors or in other capacities, including as officers, it
must provide such persons with adequate protection through indemnification
against the risks of claims and actions against them arising out of their
services to and activities on behalf of the Company.


The Company desires and has requested Indemnitee to serve, or to continue to
serve, as a director or officer of the Company and, in order to induce
Indemnitee to serve, or to continue to serve, as a director or officer of the
Company, the Company is willing to grant Indemnitee the indemnification provided
for herein. Indemnitee is willing to so serve, or to continue to serve, on the
basis that such indemnification be provided. The indemnification provided herein
is a supplement to and in furtherance of any rights granted under each of the
Corporation’s and the Utility’s respective Restated Articles of Incorporation
(the “Articles of Incorporation”) and Bylaws (the “Bylaws”) and shall not be
deemed to be a substitute therefor nor to diminish or abrogate any rights of
Indemnitee thereunder.


The parties by this Agreement desire to set forth their agreement regarding
indemnification and the advancement of expenses.


In consideration of Indemnitee’s service to the Company and the covenants and
agreements set forth below, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:


Section 1.Indemnification. To the fullest extent permitted by the General
Corporation Law of the State of California (the “CGCL”), subject to the
limitations set forth in Section 204(a)(10)-(11) of the CGCL:


(a)The Company shall indemnify Indemnitee if Indemnitee was or is a party to, is
threatened to be made a party to, or is otherwise involved in, as a witness or
otherwise, any threatened, pending or completed action, suit or proceeding
(brought in the right of the Company or otherwise), whether civil, criminal,
administrative or investigative and whether formal or informal, including any
and all appeals, by reason of the fact that Indemnitee is or was or has agreed
to serve as a director or officer of the Company, or while serving as a director
or officer of the Company, is or was serving or has agreed to serve at the
request of the Company as a director, officer, employee or agent (which, for
purposes hereof, shall include a trustee, fiduciary, partner or manager or
similar capacity) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise, or
by reason of any action alleged to have been taken or omitted by Indemnitee in
any such capacity.


(b)Subject to Section 6, the indemnification provided by this Section 1 shall be
from and against all loss and liability suffered and expenses (including
attorneys’ fees, costs and expenses), judgments, fines and amounts actually and
reasonably incurred by or on behalf of Indemnitee in connection with such
action, suit or proceeding, including any appeals (collectively, “Losses”).


Section 2.Advancement of Expenses. To the fullest extent permitted by the CGCL,
but subject to the terms of this Agreement and following notice pursuant to
Section 3(a) below, expenses (including attorneys’ fees, costs and expenses)
incurred by Indemnitee in appearing at, participating in or defending, or
otherwise arising out of or related to, any action, suit or proceeding described
in Section 1(a) shall be paid by the Company in advance of the final disposition
of such action, suit or proceeding, or in connection with any action, suit or
proceeding brought to establish or enforce a right to indemnification or
advancement of expenses pursuant to Section 3 (an “advancement of expenses”),
within 20 days after receipt by the Company of a statement or statements from
Indemnitee requesting such advancement of expenses from time to time. Indemnitee
hereby undertakes to repay any amounts so advanced (without interest) to the
extent that it is ultimately determined by final judicial decision from which
there is no further right to appeal (a “final adjudication”) that such
Indemnitee is not entitled to be indemnified or entitled to advancement of
expenses under this Agreement. No other form of undertaking shall be required of
Indemnitee other than the execution of this Agreement. This Section 2 shall be
subject to Section 3(b) and shall not apply to any claim made by Indemnitee for
which indemnity is excluded pursuant to Section 6.







--------------------------------------------------------------------------------







Section 3.Procedure for Indemnification; Notification and Defense of Claim.


(a)Promptly after receipt by Indemnitee of notice of the commencement of any
action, suit or proceeding, Indemnitee shall, if any indemnification,
advancement or other claim in respect thereof is to be sought from or made
against the Company hereunder, notify the Company in writing of the commencement
thereof. The failure to promptly notify the Company of the commencement of any
action, suit or proceeding, or of Indemnitee’s request for indemnification,
advancement or other claims shall not relieve the Company from any liability
that it may have to Indemnitee hereunder and shall not constitute a waiver or
release by Indemnitee of any rights hereunder or otherwise, except to the extent
the Company is actually and materially prejudiced in its defense of such action,
suit or proceeding as a result of such failure. To submit a request for
indemnification under this Agreement, Indemnitee shall submit to the Company a
written request therefor; provided that any request for such indemnification may
not be made until after a final adjudication of such action, suit or proceeding.
Any notice by Indemnitee under this Section 3 should include such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to enable the Company to determine whether and to what extent
Indemnitee is entitled to indemnification.


(b)With respect to any action, suit or proceeding of which the Company is so
notified as provided in this Agreement, the Company shall, subject to the last
two sentences of this Section 3(b), be entitled to assume the defense of such
action, suit or proceeding, with counsel reasonably acceptable to Indemnitee,
upon the delivery to Indemnitee of written notice of its election to do so.
After delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any subsequently incurred fees of separate
counsel engaged by Indemnitee with respect to the same action, suit or
proceeding unless the employment of separate counsel by Indemnitee has been
previously authorized in writing by the Company, which authorization will not be
unreasonably withheld or delayed. Notwithstanding the foregoing, if Indemnitee,
based on the advice of his or her counsel, shall have reasonably concluded (with
written notice being given to the Company setting forth the basis for such
conclusion) that, in the conduct of any such defense, there is an actual or
potential conflict of interest or position (other than such potential conflicts
that are objectively immaterial or remote) between the Company and Indemnitee
with respect to a significant issue, then the Company will not be entitled,
without the written consent of Indemnitee, to assume such defense. In addition,
the Company will not be entitled, without the written consent of Indemnitee, to
assume the defense of any claim brought by or in the right of the Company.


(c)To the fullest extent permitted by the CGCL, the Company’s assumption of the
defense of an action, suit or proceeding in accordance with paragraph 3(b) will
constitute an irrevocable acknowledgement by the Company that any Losses
suffered by Indemnitee paid in settlement by or for the account of Indemnitee
incurred in connection therewith are indemnifiable by the Company under Section
1 of this Agreement.


(d)The determination whether to grant Indemnitee’s indemnification request shall
be made promptly and in any event within 30 days following the Company’s receipt
of a request for indemnification in accordance with Section 3(a). If the Company
determines that Indemnitee is entitled to such indemnification or, as
contemplated by Section 3(c) the Company has acknowledged such entitlement, the
Company will make payment to Indemnitee of the indemnifiable amount within such
30 day period. If the Company is not deemed to have so acknowledged such
entitlement or the Company’s determination of whether to grant Indemnitee’s
indemnification request shall not have been made within such 30‑day period, the
requisite determination of entitlement to indemnification shall, subject to
Section 6, nonetheless be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) an intentional misstatement by
Indemnitee of a material fact, or an intentional omission of a material fact
necessary to make Indemnitee’s statement not misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
the CGCL.


(e)In the event that (i) the Company determines in accordance with this
Section 3 that Indemnitee is not entitled to indemnification under this
Agreement, (ii) the Company denies a request for indemnification, in whole or in
part, or fails to respond or make a determination of entitlement to
indemnification within 30 days following receipt of a request for
indemnification as described above, (iii) payment of indemnification is not made
within such 30‑day period, (iv) advancement of expenses is not timely made in
accordance with Section 2 or (v) the Company or any other person takes or
threatens to take any action to declare this Agreement void or unenforceable, or
institutes any litigation or other action or proceeding designed to deny, or to
recover from, Indemnitee the benefits provided or intended to be provided to
Indemnitee hereunder, Indemnitee shall be entitled to an adjudication in any
court of competent jurisdiction of his or her entitlement to such
indemnification or advancement of expenses, as applicable. Indemnitee’s expenses
(including attorneys’ fees, costs and expenses) incurred in connection with
successfully establishing Indemnitee’s right to indemnification or advancement
of expenses, in whole or in part, in any such proceeding or otherwise shall also
be indemnified by the Company to the fullest extent permitted by the CGCL.







--------------------------------------------------------------------------------







(f)Indemnitee shall be presumed to be entitled to indemnification and
advancement of expenses under this Agreement upon submission of a request
therefor in accordance with Section 2 or Section 3, as the case may be. The
Company shall have the burden of proof in overcoming such presumption, and such
presumption shall be used as a basis for a determination of entitlement to
indemnification and advancement of expenses unless the Company overcomes such
presumption by clear and convincing evidence. For purposes of this Agreement, to
the fullest extent permitted by the CGCL, Indemnitee shall be deemed to have
acted in good faith if Indemnitee’s action is based on the records or books of
account of the Company, including financial statements, or on information
supplied to Indemnitee by the officers, employees or committees of the Board of
Directors of the Company (the “Board of Directors”), or on the advice of legal
counsel or other advisors (including financial advisors and accountants) for the
Company or on information or records given in reports made to the Company by an
independent certified public accountant or by an appraiser or other expert or
advisor selected by the Company, and the knowledge and/or actions, or failure to
act, of any director, officer, agent or employee of the Company or relevant
enterprises will not be imputed to Indemnitee in a manner that limits or
otherwise adversely affects Indemnitee’s rights hereunder.


Section 4.Insurance and Subrogation.


(a)     The Company hereby covenants and agrees that, so long as Indemnitee
shall be subject to any possible action, suit or proceeding by reason of the
fact that Indemnitee is or was or has agreed to serve as a director or officer
of the Company, or while serving as a director or officer of the Company, is or
was serving or has agreed to serve at the request of the Company as a director,
officer, employee or agent (which, for purposes hereof, shall include a trustee,
fiduciary, partner or manager or similar capacity) of another corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise, the Company, subject to Section 4(b), shall promptly
obtain and maintain in full force and effect directors’ and officers’ liability
insurance (“D&O Insurance”) in reasonable amounts from established and reputable
insurers, including without limitation, under any captive insurance or
self-insurance program, as more fully described below.


(b)     Notwithstanding any other provisions of this Agreement to the contrary,
the Company shall have no obligation to obtain or maintain D&O Insurance if the
Company determines in good faith that: (i) such insurance is not reasonably
available; (ii) the premium costs for such insurance are disproportionate to the
amount of coverage provided; (iii) the coverage provided by such insurance is
limited by terms, conditions and/or exclusions so as to provide an insufficient
benefit; (iv) the Company is to be acquired or otherwise subject to a change in
control and a tail policy of reasonable terms and duration is purchased for
actual or alleged pre‑closing acts or omissions by Indemnitee; or (v) the
Company is to be acquired or otherwise subject to a change in control and D&O
Insurance will be maintained that covers actual or alleged pre‑closing acts and
omissions by Indemnitee.


(c)     In all policies of D&O Insurance, Indemnitee shall qualify as an insured
in such a manner as to provide Indemnitee the same rights and benefits as are
accorded to the most favorably insured (i) of the Company’s independent
directors (as defined by the insurer) if Indemnitee is such an independent
director; (ii) of the Company’s non‑independent directors if Indemnitee is not
an independent director; or (iii) of the Company’s officers if Indemnitee is an
officer of the Company. If the Company has D&O Insurance in effect at the time
the Company receives from Indemnitee any notice of the commencement of an
action, suit or proceeding, the Company shall give prompt notice of the
commencement of such action, suit or proceeding to the insurers in accordance
with the procedures set forth in the policy. The Company shall thereafter take
all necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policy.


(d)     In the event of any payment by the Company under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee with respect to any insurance policy. Indemnitee shall
execute all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Company to
bring suit to enforce such rights in accordance with the terms of such insurance
policy. The Company shall pay or reimburse all expenses actually and reasonably
incurred by Indemnitee in connection with such subrogation.


(e)     The Company shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder (including, but not limited to,
judgments, fines and amounts actually and reasonably incurred) if and to the
extent that Indemnitee has otherwise actually received such payment under this
Agreement or any insurance policy, contract, agreement or otherwise.


Section 5.Certain Definitions. For purposes of this Agreement, the following
definitions shall apply:







--------------------------------------------------------------------------------







(a)The term “action, suit or proceeding” shall be broadly construed and shall
include, without limitation, the investigation, preparation, prosecution,
defense, settlement, arbitration and appeal of, and the giving of testimony in,
any threatened, pending or completed claim, counterclaim, cross claim, action,
suit, arbitration, alternative dispute mechanism or any proceeding.


(b)The term “by reason of the fact that Indemnitee is or was or has agreed to
serve as a director, officer, employee or agent of the Company, or while serving
as a director or officer of the Company, is or was serving or has agreed to
serve at the request of the Company as a director, officer, employee or agent
(which, for purposes hereof, shall include a trustee, fiduciary, partner or
manager or similar capacity) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise”
shall be broadly construed and shall include, without limitation, any actual or
alleged act or omission to act.


(c)The term “expenses” shall be broadly construed and shall include, without
limitation, all direct and indirect costs of any type or nature whatsoever
(including, without limitation, all attorneys’ fees, costs and expenses and
related disbursements, appeal bonds, other out‑of‑pocket costs, retainers, court
costs, transcript costs, fees of experts and other professionals, witness fees,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, any federal, state, local or foreign
taxes imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement, ERISA excise taxes and penalties and reasonable
compensation for time spent by Indemnitee for which Indemnitee is not otherwise
compensated by the Company or any third party), actually and reasonably incurred
by Indemnitee in connection with either the investigation, defense or appeal of
an action, suit or proceeding or establishing or enforcing a right to
indemnification under this Agreement or otherwise incurred in connection with a
claim that is indemnifiable hereunder.


(d)The term “judgments, fines and amounts actually and reasonably incurred”
shall be broadly construed and shall include, without limitation, all direct and
indirect payments of any type or nature whatsoever, as well as any penalties or
excise taxes assessed on a person with respect to an employee benefit plan.


Section 6.Limitation on Indemnification. Notwithstanding any provision of this
Agreement to the contrary, the Company shall not be obligated pursuant to this
Agreement:


(a)Proceedings Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to an action, suit or proceeding (or part thereof)
initiated voluntarily by Indemnitee, except with respect to any compulsory
counterclaim brought by Indemnitee, unless (i) such indemnification is expressly
required to be made by law, (ii) such action, suit or proceeding (or part
thereof) was authorized or consented to by the Board of Directors, (iii) such
indemnification is provided by the Company, in its sole discretion, pursuant to
the powers vested in the Company under the CGCL or (iv) such action, suit or
proceeding is brought to establish or enforce a right to indemnification or
advancement of expenses under this Agreement or any other statute or law or
otherwise as required under Section 317 of the CGCL in advance of a final
determination.


(b)Lack of Good Faith. To indemnify Indemnitee for any expenses incurred by
Indemnitee with respect to any action, suit or proceeding instituted by
Indemnitee to enforce or interpret this Agreement, if a court of competent
jurisdiction determines that each of the material assertions made by Indemnitee
in such action, suit or proceeding was not made in good faith or was frivolous.


(c)Section 16(b) and Clawback Matters. To indemnify Indemnitee for (i) an
accounting of profits made from the purchase and sale (or sale and purchase) by
Indemnitee of securities of the Company within the meaning of Section 16(b) of
the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), or
similar provisions of state statutory law or common law, (ii) any reimbursement
of the Company by the Indemnitee of any bonus or other incentive-based or
equity-based compensation or of any profits realized by the Indemnitee from the
sale of securities of the Company, as required in each case under the Exchange
Act (including any such reimbursements that arise from an accounting restatement
of the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), or the payment to the Company of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act) or (iii) any reimbursement of the Company by Indemnitee of
any compensation pursuant to any compensation recoupment or clawback policy
adopted by the Board of Directors or the compensation committee of the Board of
Directors, including but not limited to any such policy adopted to comply with
stock exchange listing requirements implementing Section 10D of the Exchange
Act.


(d)Prohibited by Law. To indemnify or advance expenses to Indemnitee in any
circumstance where such indemnification has been determined to be prohibited by
law by a final (not interlocutory) judgment or other adjudication





--------------------------------------------------------------------------------







of a court or arbitration or administrative body of competent jurisdiction as to
which there is no further right or option of appeal or the time within which an
appeal must be filed has expired without such filing.


Section 7.Change in Control.


(a)The Company agrees that if there is a change in control of the Company, then
with respect to all matters thereafter arising concerning the rights of
Indemnitee to indemnification and advancement of expenses under this Agreement,
any other agreement or the Company’s Articles of Incorporation or Bylaws now or
hereafter in effect, the Company shall seek legal advice only from independent
counsel selected by Indemnitee and approved by the Company (which approval shall
not be unreasonably withheld). In addition, upon written request by Indemnitee
for indemnification pursuant to Section 3(a), a determination, if required by
the CGCL, with respect to Indemnitee’s entitlement thereto shall be made by such
independent counsel in a written opinion to the Board of Directors, a copy of
which shall be delivered to Indemnitee. The Company agrees to pay the reasonable
fees of the independent counsel referred to above and to indemnify fully such
counsel against any and all expenses (including attorneys’ fees, costs and
expenses), claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.


(b)For purposes of this Section 7, the following definitions shall apply:


(i)A “change in control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following: (A) any person or
group, within the meaning of Section 13(d)(3) of the Exchange Act, obtains
ownership, directly or indirectly, of (x) more than 50% of the total voting
power of the outstanding capital stock of the Company or applicable successor
entity (including any securities convertible into, or exercisable or
exchangeable for such capital stock) or (y) all or substantially all of the
assets of the Company and its Subsidiaries on a consolidated basis; (B) during
any period of two consecutive years (not including any period prior to the
execution of this Agreement), individuals who at the beginning of such period
constitute the Board of Directors, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in Sections 7(b)(i)(A), 7(b)(i)(C) or 7(b)(i)(D)
or a director whose initial nomination for, or assumption of office as, a member
of the Board of Directors occurs as a result of an actual or threatened
solicitation of proxies or consents for election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the Board of Directors) whose election
by the Board of the Directors or nomination for election by the Company’s
stockholders was approved by a vote of at least two‑thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority of the members of the Board of
Directors; (C) the effective date of a merger or consolidation of the Company
with any other entity, other than a merger or consolidation that would result in
the voting securities of the Company outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity) at least
50% of the combined voting power of the voting securities of the surviving
entity outstanding immediately after such merger or consolidation and with the
power to elect at least a majority of the board of directors or other governing
body of such surviving entity; and (D) the approval by the stockholders of the
Company of a complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets.
For purposes of this Section 7(b)(i) only, “person” shall have the meaning as
set forth in Sections 13(d) and 14(d) of the Exchange Act; provided, however,
that “person” shall exclude (a) the Company, (b) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company and (c) any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.


(ii)The term “independent counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent: (A) the Company or
Indemnitee in any matter material to either such party or (B) any other party to
the action, suit or proceeding giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term “independent counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement.


(iii)The term “Subsidiary” means, with respect to the Company (or an applicable
successor entity), any corporation, partnership, limited liability company,
association or other business entity of which (i) if a corporation, a majority
of the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing persons or bodies thereof is at the time owned or controlled, directly
or indirectly, by the Company or one or more of the other Subsidiaries of the
Company or a combination thereof, or (ii) if a partnership, limited liability
company, trust, association or other business entity, a majority of the
partnership, limited liability company or





--------------------------------------------------------------------------------







other similar ownership interest thereof is at the time owned or controlled,
directly or indirectly, by the Company or one or more of the other Subsidiaries
of the Company or a combination thereof. For purposes hereof, the Company or its
applicable Subsidiary shall be deemed to have a majority ownership interest in a
partnership, limited liability company, association or other business entity if
the Company or such applicable Subsidiary shall be allocated a majority of
partnership, limited liability company, association or other business entity
gains or losses or shall be or control the managing director, managing member,
manager or general partner of such partnership, limited liability company,
association or other business entity.


Section 8.Certain Settlement Provisions. The Company shall have no obligation to
indemnify Indemnitee under this Agreement for any amounts paid in settlement of
any action, suit or proceeding without the Company’s prior written consent. The
Company shall not, without Indemnitee’s prior written consent, settle any
action, suit or proceeding in any manner that would attribute to Indemnitee any
admission of liability or that would impose any fine or other obligation or
restriction on Indemnitee. Neither the Company nor Indemnitee will unreasonably
withhold his, her or its consent to any proposed settlement.


Section 9.Savings Clause. If any provision or provisions (or portion thereof) of
this Agreement shall be invalidated on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify Indemnitee if
Indemnitee was or is a party to, is threatened to be made a party to, or is
otherwise involved in, as a witness or otherwise, any threatened, pending or
completed action, suit or proceeding (brought in the right of the Company or
otherwise), whether civil, criminal, administrative or investigative and whether
formal or informal, including any and all appeals, by reason of the fact that
Indemnitee is or was or has agreed to serve as a director, officer, employee or
agent of the Company, or while serving as a director or officer of the Company,
is or was serving or has agreed to serve at the request of the Company as a
director, officer, employee or agent (which, for purposes hereof, shall include
a trustee, fiduciary, partner or manager or similar capacity) of another
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise, or by reason of any action alleged to
have been taken or omitted by Indemnitee in any such capacity, from and against
all Losses suffered by, or incurred by or on behalf of, Indemnitee in connection
with such action, suit or proceeding, including any appeals, to the fullest
extent permitted by any applicable portion of this Agreement that shall not have
been invalidated.


Section 10.Contribution. In order to provide for just and equitable contribution
in circumstances in which the indemnification provided for herein is held by a
court of competent jurisdiction to be unavailable to Indemnitee in whole or in
part, it is agreed that, in such event, the Company shall, to the fullest extent
permitted by law, contribute to the payment of all Losses suffered by, or
incurred by or on behalf of, Indemnitee in connection with any action, suit or
proceeding, including any appeals, in an amount that is just and equitable in
the circumstances in order to reflect (i) the relative benefits received by the
Company and Indemnitee as a result of the event(s) and/or transaction(s) giving
cause to such actions, suit or proceeding; and/or (ii) the relative fault of the
Company (and its directors, officers, employees and agents) and Indemnitee in
connection with such event(s) and/or transaction(s); provided that, without
limiting the generality of the foregoing, such contribution shall not be
required where such holding by the court is due to any limitation on
indemnification set forth in Section 4(e), Section 6 or Section 8.


Section 11.Form and Delivery of Communications. All notices, requests, demands
and other communications under this Agreement shall be in writing and shall be
deemed to have been duly given if (a) delivered by hand, upon receipt by the
party to whom said notice or other communication shall have been directed,
(b) mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed, (c) mailed by reputable
overnight courier, one day after deposit with such courier and with written
verification of receipt, or (d) sent by email or facsimile transmission, with
receipt of oral confirmation that such transmission has been received. Notice to
the Company shall be directed to Janet Loduca, email: []@pge.com, facsimile:
(415)‑ [], confirmation number: (415)‑ [] and Linda Cheng, email: []@pge.com,
facsimile: (415)‑ [], confirmation number: (415)‑ []. Notice to Indemnitee shall
be directed to the email address and telephone number set forth under the
signature of the Indemnitee below.


Section 12.Nonexclusivity. The provisions for indemnification to or the
advancement of expenses and costs to Indemnitee under this Agreement shall not
limit or restrict in any way the power of the Company to indemnify or advance
expenses to Indemnitee in any other way permitted by law or be deemed exclusive
of, or invalidate, any right to which any indemnitee seeking indemnification or
advancement of expenses may be entitled under any law, the Company’s Articles of
Incorporation or Bylaws, other agreements or arrangements, vote of stockholders
or disinterested directors or otherwise, both as to action in Indemnitee’s
capacity as an officer, director, employee or agent of the Company and as to
action in any other capacity. Indemnitee’s rights hereunder shall inure to the
benefit of the heirs, executors and administrators of Indemnitee. No amendment
or alteration of the Company’s Articles of Incorporation or Bylaws or any other
agreement shall adversely affect the rights provided to Indemnitee under this
Agreement.


Section 13.Defenses. In (i) any action, suit or proceeding brought by Indemnitee
to enforce a right to indemnification hereunder (but not in an action, suit or
proceeding brought by Indemnitee to enforce a right to an advancement





--------------------------------------------------------------------------------







of expenses) it shall be a defense that, and (ii) any action, suit or proceeding
brought by the Company to recover an advancement of expenses pursuant to the
terms of an undertaking by Indemnitee pursuant to Section 2, the Company shall
be entitled to recover such expenses upon a final adjudication that, Indemnitee
has not met any applicable standard for indemnification set forth in the CGCL.
Neither the failure of the Company (including its directors who are not parties
to such action, a committee of such directors, independent legal counsel or the
Company’s stockholders) to have made a determination prior to the commencement
of such suit that indemnification of Indemnitee is proper in the circumstances
because Indemnitee has met the applicable standard of conduct set forth in the
CGCL, nor an actual determination by the Company (including its directors who
are not parties to such action, a committee of such directors, independent legal
counsel or the Company’s stockholders) that Indemnitee has not met such
applicable standard of conduct, shall create a presumption that Indemnitee has
not met the applicable standard of conduct or, in the case of such a suit
brought by Indemnitee, be a defense to such suit.


Section 14.No Construction as Employment Agreement. Nothing contained herein
shall be construed as giving Indemnitee any right to be retained as a director
or officer of the Company or in the employ of the Company or any other entity.
For the avoidance of doubt, the indemnification and advancement of expenses
provided under this Agreement shall continue as to Indemnitee even though he or
she may have ceased to be a director, officer, employee or agent of the Company.


Section 15.Interpretation of Agreement. It is understood that the parties hereto
intend this Agreement to be interpreted and enforced so as to provide, in each
instance, indemnification and advancement of expenses to Indemnitee to the
fullest extent permitted by the CGCL, as the same exists or may hereafter be
amended (but, in the case of any such amendment, only to the extent that such
amendment permits the Company to provide broader indemnification rights than the
CGCL permitted the Company to provide prior to such amendment). Whenever the
words “include,” “includes,” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation,” whether or not
they are in fact followed by those words or words of like import.


Section 16.Entire Agreement. This Agreement and the documents expressly referred
to herein constitute the entire agreement between the parties hereto with
respect to the matters covered hereby, and any other prior or contemporaneous
oral or written understandings or agreements with respect to the matters covered
hereby are expressly superseded by this Agreement.


Section 17.Modification and Waiver. No supplement, modification, waiver or
amendment of this Agreement shall be binding unless executed in writing by the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver. For the
avoidance of doubt, (a) this Agreement may not be modified or terminated by the
Company without Indemnitee’s prior written consent; (b) no amendment, alteration
or interpretation of the Company’s Articles of Incorporation or Bylaws or any
other agreement or arrangement shall limit or otherwise adversely affect the
rights provided to Indemnitee under this Agreement and (c) a right to
indemnification or to advancement of expenses arising under a provision of the
Company’s Articles of Incorporation or Bylaws or this Agreement shall not be
eliminated or impaired by an amendment to such provision after the occurrence of
the act or omission that is the subject of the action, suit or proceeding for
which indemnification or advancement of expenses is sought.


Section 18.Successor and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Company shall
require and cause any direct or indirect successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company, by written agreement in form and substance reasonably
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.


Section 19.Service of Process and Venue. The Company hereby irrevocably and
unconditionally (a) agrees that any action or proceeding arising out of or in
connection with this Agreement shall be brought in the courts of the State of
California (the “California Courts”), (b) consents to submit to the exclusive
jurisdiction of the California Courts for purposes of any action or proceeding
arising out of or in connection with this Agreement, (c) waives any objection to
the laying of venue of any such action or proceeding in the California Courts
and (d) waives, and agrees not to plead or to make, any claim that any such
action or proceeding brought in the California Courts has been brought in an
improper or inconvenient forum.


Section 20.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California. If, notwithstanding the
foregoing, a court of competent jurisdiction shall make a final determination
that the provisions of the law of any state other than California govern
indemnification by the Company of Indemnitee, then the





--------------------------------------------------------------------------------







indemnification provided under this Agreement shall in all instances be
enforceable to the fullest extent permitted under such law, notwithstanding any
provision of this Agreement to the contrary.


Section 21.Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.


Section 22.Headings and Section References. The section and subsection headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Section references
are to this Agreement unless otherwise specified.


Section 23.Effectiveness of Agreement. This Agreement shall be effective as of
the date set forth on the first page and shall apply to acts or omissions of
Indemnitee which occurred prior to such date if Indemnitee was serving as a
director, officer, trustee, general partner, managing member, fiduciary, board
of directors’ committee member, employee or agent of the Company or of any
Subsidiary or any other corporation, limited liability company, partnership,
joint venture, trust, employee benefit plan or other enterprise of which
Indemnitee is or was serving at the request of the Company as a director,
officer, trustee, general partner, managing member, fiduciary, board of
directors’ committee member, employee or agent.


[Signature Page Follows]






        





--------------------------------------------------------------------------------







This Indemnification Agreement has been duly executed and delivered to be
effective as of the date first written above.


PG&E CORPORATION
 
 
By:
 
 
Name:
 
 
Title:
 

PACIFIC GAS AND ELECTRIC COMPANY
 
 
By:
 
 
Name:
 
 
Title:
 

INDEMNITEE:
 
 
Name:
 
Email:
 
Phone:
 






